DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s Arguments:  Rejection of claims 1-23 under 35 USC 103 over US Pub No. 2006/0156584 Johnson (hereafter “Johnson 584”) and various other cited references should be withdrawn because Johnson 584 does not teach, suggest, or disclose installing a lacing engine into a cavity in the mid-sole plate of a footwear, wherein installing the engine includes engaging a continuous lace loop extending across a width of the cavity with a portion of the lacing engine as required by the currently amended claims.
Examiner’s Response:  Applicant’s arguments filed December 14, 2020 have been fully considered and they are persuasive as to claims 1-15, 22, and 23.  However, following an updated search, Examiner discovered new prior art to apply to claims 16-21.  As such, claims 16-21 are rejected under an updated basis an Applicant’s 2nd Non-Final Office Action.  

Claim Objections
Claim 18 recites the limitation "the superior surface."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0082963 Beers in view of US Pub No. 2013/0213147 Rice et al. (hereafter “Rice).
Regarding claim 16, Beers discloses a method of assembling an automated footwear platform including a lacing engine (para. 0005), the method comprising:
selecting a completely assembled footwear platform including a lacing engine cavity (1190) (see Figs. 1-8; paras. 0075, 0077, 0107); 
selecting a lacing engine from a plurality of available lacing engines (1125,1126) (see Figs. 1-8; paras. 0077, 0079); and
 installing the lacing engine into the footwear platform (see Figs. 1-8; paras. 0075, 0077, 0107), wherein installing the lacing engine includes engaging a continuous lace loop extending across a width of the cavity with a portion of the lacing engine (see especially Figs. 2-4; paras. 0077, 0099, 0103, 0107; the continuous lace loop comprises portions 1130,1135,1136 when in an assembled configuration).
Beers teaches a method of assembling an automated footwear platform including installing a lacing engine into a cavity in the sole of an article of footwear (para. 0107).
Beers does not expressly disclose a method of assembling an automated footwear platform into a cavity in a mid-sole plate of a footwear platform.
However, Rice teaches a method of assembling an automated footwear platform including installing an electronic device (22) into a cavity in a mid-sole plate (24) (see Figs. 1-4; para. 0103; electronic device 22 is inserted into mid-sole plate 24 that is disposed in mid-sole 131). 
Beers and Rice teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Beers to include installing the lacing engine into a cavity in a mid-sole plate as taught by Rice because Rice teaches that para. 0099).  It would further have been obvious to one of ordinary skill in the art that the relative thick foam of a typical mid-sole would provide additional space for a lacing engine compared to the relatively thin materials of a typical insole or outsole.

Regarding claim 17, the modified invention of Beers (i.e. Beers in view of Rice as detailed above) further teaches a method wherein installing the lacing engine includes positioning the continuous lace loop into a lace spool (242 of Beers) of the lacing engine (see especially Figs. 8-9 and 20-21 of Beers).

Regarding claim 18, the modified invention of Beers (i.e. Beers in view of Rice as detailed above) further teaches a method wherein positioning the continuous lace loop into the lace spool includes placing at least a portion of the lace loop into a lace groove (247 of Beers) in a superior surface of the lace spool (see especially Figs. 8-9 and 20-21 of Beers).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Rice (as applied to claim 16, above) and in further view of USPN 7,721,468 Johnson (hereafter “Johnson 468”).
Regarding claims 19-21, the modified invention of Beers (i.e. Beers in view of Rice as detailed above) teaches a method including the steps as recited in claim 16, above.

However, Johnson 468 teaches a method wherein inserting the lacing engine includes attaching a lid (17,101) to the mid-sole plate after the lacing engine is positioned within the cavity in the mid-sole plate (see Fig. 7), wherein attaching the lid includes inserting clips (103) located on medial and lateral sides of the lid into slots (27) on medial and lateral sides of the mid-sole plate (see at least Fig. 7 where clips 103 on lid 17,101 insert into slots 27 on mid-sole plate 19), and wherein attaching the lid includes rotating the lid about clips (103) on medial and lateral sides of the lid and securing a lid latch (101) into a lid latch recess (25) in the mid-sole plate (see Fig. 7).
Beers, Rice, and Johnson 468 teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Beers to include a lid as taught by Johnson 468 because Johnson 468 teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that the lid as taught by Johnson 468 would provide protection to the lacing engine from the weight of the wearer.

Allowable Subject Matter
Claims 1-15 and 23 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732